UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORED OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22909 OUTLOOK FUNDS TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Alan M. Meckler, President Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2000 Date of fiscal year end: December 31 3D Printing and Technology Fund Date of reporting period: July 1, 2013 - June 30, 2014 ITEM 1. PROXY VOTING RECORD The 3D Printing and Technology Fund Issuer Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Proposal/Description of the Matter Voted Proposed by Issurer/Shareholder Did Fund Cast Vote / Take Action on Matter (Y/N) How Vote was Cast (For/Against Proposal or Abstain, Or Other) Fund Vote For/ Against Management Camtek Ltd/Israel CAMT M20791105 3/27/2014 Chairman to also assume CEO responsibilities Issuer N N/A N/A Adobe Systems Inc ADBE 00724F101 4/10/2014 Board elections Issuer N N/A N/A Adobe Systems Inc ADBE 00724F101 4/10/2014 Accountant ratification Issuer N N/A N/A Adobe Systems Inc ADBE 00724F101 4/10/2014 Approval of executive compensation Issuer N N/A N/A Adobe Systems Inc ADBE 00724F101 4/10/2014 Amendment of 2003 equity incentive plan Issuer N N/A N/A General Electric Corp GE 4/23/2014 Board elections Issuer N N/A N/A General Electric Corp GE 4/23/2014 Accountant ratification Issuer N N/A N/A General Electric Corp GE 4/23/2014 Approval of executive compensation and stock option plan Issuer N N/A N/A General Electric Corp GE 4/23/2014 Cumulative voting Shareholder N N/A N/A General Electric Corp GE 4/23/2014 Senior executives hold option shares for life Shareholder N N/A N/A General Electric Corp GE 4/23/2014 Multiple candidate elections Shareholder N N/A N/A General Electric Corp GE 4/23/2014 Action by written consent Shareholder N N/A N/A General Electric Corp GE 4/23/2014 Cessation of all options and bonuses Shareholder N N/A N/A General Electric Corp GE 4/23/2014 Sell the company Shareholder N N/A N/A Lockheed Martin Corp LMT 4/24/2014 Board elections Issuer N N/A N/A Lockheed Martin Corp LMT 4/24/2014 Accountant ratification Issuer N N/A N/A Lockheed Martin Corp LMT 4/24/2014 Approval of executive compensation Issuer N N/A N/A Lockheed Martin Corp LMT 4/24/2014 Stock incentive plan Issuer N N/A N/A Lockheed Martin Corp LMT 4/24/2014 Action by written consent Shareholder N N/A N/A Lockheed Martin Corp LMT 4/24/2014 Executive stock sale limitations Shareholder N N/A N/A Lockheed Martin Corp LMT 4/24/2014 Executive compensation plan amendment Shareholder N N/A N/A Pfizer Inc PFE 4/24/2014 Board elections Issuer N N/A N/A Pfizer Inc PFE 4/24/2014 Accountant ratification Issuer N N/A N/A Pfizer Inc PFE 4/24/2014 Approval of executive compensation and stock option plan Issuer N N/A N/A Pfizer Inc PFE 4/24/2014 Political contributions policy Shareholder N N/A N/A Pfizer Inc PFE 4/24/2014 Lobbying activities and action by written consent Shareholder N N/A N/A Boeing Co./The BA 4/28/2014 Board elections Issuer N N/A N/A Boeing Co./The BA 4/28/2014 Accountant ratification Issuer N N/A N/A Boeing Co./The BA 4/28/2014 Approval of executive compensation Issuer N N/A N/A Boeing Co./The BA 4/28/2014 Stock Incentive plan Issuer N N/A N/A Boeing Co./The BA 4/28/2014 Lobbying policies and procedures Shareholder N N/A N/A Boeing Co./The BA 4/28/2014 Action by written consent Shareholder N N/A N/A Boeing Co./The BA 4/28/2014 Independent board chairman Shareholder N N/A N/A Honeywell International Inc. HON 4/28/2014 Board elections Issuer N N/A N/A Honeywell International Inc. HON 4/28/2014 Accountant ratification Issuer N N/A N/A Honeywell International Inc. HON 4/28/2014 Approval of executive compensation Issuer N N/A N/A Honeywell International Inc. HON 4/28/2014 Independent board chairman Shareholder N N/A N/A Honeywell International Inc. HON 4/28/2014 Action by written consent Shareholder N N/A N/A Honeywell International Inc. HON 4/28/2014 Elimination of accelerated vesting in a change of control Shareholder N N/A N/A Honeywell International Inc. HON 4/28/2014 Political lobbying and contributions Shareholder N N/A N/A ExOne Co/The XONE 5/5/2014 Board elections Issuer N N/A N/A ExOne Co/The XONE 5/5/2014 Accountant ratification Issuer N N/A N/A 3M Co MMM 88579Y101 5/13/2014 Board elections Issuer N N/A N/A 3M Co MMM 88579Y101 5/13/2014 Accountant ratification Issuer N N/A N/A 3M Co MMM 88579Y101 5/13/2014 Approval of executive compensation Issuer N N/A N/A 3M Co MMM 88579Y101 5/13/2014 Action by written consent Shareholder N N/A N/A Google Inc GOOGL 38259P508 5/14/2014 Board elections Issuer N N/A N/A Google Inc GOOGL 38259P508 5/14/2014 Accountant ratification Issuer N N/A N/A Google Inc GOOGL 38259P508 5/14/2014 Approval of executive compensation Issuer N N/A N/A Google Inc GOOGL 38259P508 5/14/2014 Equal shareholder voting Shareholder N N/A N/A Google Inc GOOGL 38259P508 5/14/2014 Lobbying Shareholder N N/A N/A Google Inc GOOGL 38259P508 5/14/2014 Board elections voting standards Shareholder N N/A N/A Google Inc GOOGL 38259P508 5/14/2014 Tax policy principles Shareholder N N/A N/A Google Inc GOOGL 38259P508 5/14/2014 Independent chairman policy Shareholder N N/A N/A Align Technology Inc ALGN 5/15/2014 Board elections Issuer N N/A N/A Align Technology Inc ALGN 5/15/2014 Accountant ratification Issuer N N/A N/A Align Technology Inc ALGN 5/15/2014 Approval of executive compensation Issuer N N/A N/A Mattel Inc MAT 5/16/2014 Board elections Issuer N N/A N/A Mattel Inc MAT 5/16/2014 Accountant ratification Issuer N N/A N/A Mattel Inc MAT 5/16/2014 Approval of executive compensation Issuer N N/A N/A Mattel Inc MAT 5/16/2014 Independent chairman policy Shareholder N N/A N/A 3D Systems Corp DDD 88554D205 5/19/2014 Board elections Issuer N N/A N/A 3D Systems Corp DDD 88554D205 5/19/2014 Accountant ratification Issuer N N/A N/A 3D Systems Corp DDD 88554D205 5/19/2014 Approval of executive compensation Issuer N N/A N/A iRobot Corp IRBT 5/20/2014 Board elections Issuer N N/A N/A iRobot Corp IRBT 5/20/2014 Accountant ratification Issuer N N/A N/A iRobot Corp IRBT 5/20/2014 Approval of executive compensation Issuer N N/A N/A iRobot Corp IRBT 5/20/2014 Simple majority vote Shareholder N N/A N/A ANSYS Inc ANSS 03662Q105 5/20/2014 Board elections Issuer N N/A N/A ANSYS Inc ANSS 03662Q105 5/20/2014 Accountant ratification Issuer N N/A N/A ANSYS Inc ANSS 03662Q105 5/20/2014 Approval of executive compensation Issuer N N/A N/A Proto Labs Inc PRLB 5/20/2014 Board elections Issuer N N/A N/A Proto Labs Inc PRLB 5/20/2014 Accountant ratification Issuer N N/A N/A Proto Labs Inc PRLB 5/20/2014 Approval of executive compensation Issuer N N/A N/A Proto Labs Inc PRLB 5/20/2014 Executive compensation advisory voting frequency Shareholder N N/A N/A FARO Technologies Inc FARO 5/29/2014 Board elections Issuer N N/A N/A FARO Technologies Inc FARO 5/29/2014 Accountant ratification Issuer N N/A N/A FARO Technologies Inc FARO 5/29/2014 Approval of executive compensation Issuer N N/A N/A FARO Technologies Inc FARO 5/29/2014 Stock incentive plan Issuer N N/A N/A FARO Technologies Inc FARO 5/29/2014 Code Section162 performance goals Issuer N N/A N/A Dassault Systemes DASTY 6/9/2014 Option for dividend payment in cash or securities Issuer Y Cash N/A Autodesk Inc ADSK 6/10/2014 Board elections Issuer N N/A N/A Autodesk Inc ADSK 6/10/2014 Accountant ratification Issuer N N/A N/A Autodesk Inc ADSK 6/10/2014 Approval of executive compensation Issuer N N/A N/A Autodesk Inc ADSK 6/10/2014 Executive incentive plan Issuer N N/A N/A Exa Corp EXA 6/10/2014 Board elections Issuer N N/A N/A Exa Corp EXA 6/10/2014 Accountant ratification Issuer N N/A N/A Exa Corp EXA 6/10/2014 Stock incentive plan Issuer N N/A N/A Kinpo Electronics Inc 2312.TW Y1063L108 6/24/2014 Approval of operations report and financial statements Issuer N N/A N/A Kinpo Electronics Inc 2312.TW Y1063L108 6/24/2014 Approval of profit and loss appropriation Issuer N N/A N/A Kinpo Electronics Inc 2312.TW Y1063L108 6/24/2014 Amendments to articles of association Issuer N N/A N/A Kinpo Electronics Inc 2312.TW Y1063L108 6/24/2014 Asset acquisiition and disposal procedures Issuer N N/A N/A Kinpo Electronics Inc 2312.TW Y1063L108 6/24/2014 Trading procedures governing derivatives products Issuer N N/A N/A Kinpo Electronics Inc 2312.TW Y1063L108 6/24/2014 Director activities approval Issuer N N/A N/A United Therapeutics Corp UTHR 91307C102 6/26/2014 Board elections Issuer N N/A N/A United Therapeutics Corp UTHR 91307C102 6/26/2014 Accountant ratification Issuer N N/A N/A United Therapeutics Corp UTHR 91307C102 6/26/2014 Approval of executive compensation Issuer N N/A N/A United Therapeutics Corp UTHR 91307C102 6/26/2014 Bonus plan Issuer N N/A N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OUTLOOK FUNDS TRUST By: /s/ Alan M. Meckler Alan M. Meckler, President and Principal Executive Officer Date: May 28, 2015
